Trumbull, J. The deed from Harris to the county commissioners of Tazewell county is absolute in its terms, and conveys the premises in question, with covenants of warranty, to them and their successors in office, for the use of said county forever. It purports to have been made in consideration of the county seat, having been located upon the premises, and of one dollar, the real consideration no doubt being the location of the county seat upon an eighty-acre tract of land, of which Harris was the owner. The legislature, by the act of February 12,1835, appointed commissioners permanently to locate the seat of justice of Tazewell county, with authority to locate the same on private property, upon condition that the proprietor thereof should donate and convey to the county commissioners of said county, for the use thereof, a quantity of land not less than twenty acres, upon which to erect the public buildings, with covenants of general warranty; otherwise the location was to be made upon public land in said county. When Harris made this conveyance, he did so under this law. He accepted the proposition made to him by the commissioners under the law, believing, no doubt, that he would be amply compensated for the twenty acres by the increased value which the location of the county seat would give to the balance of the eighty-acre tract which he still owned, and he seems not to have been disappointed in his expectations; for the record shows that he subsequently laid out a large portion of the tract into town lots, many of which he sold and received the money for. He now seeks to recover back the twenty acres, upon the ground that the county seat, after remaining for fifteen years, as located in 1835, was in 1850 removed to the town of Pekin, under an act of the legislature, passed February 2, 1849. It was no part of the contract made between Harris and the county in 1835, that the county seat should forever remain as then located; on the contrary he must have known, when he made the deed, that the legislature at that time possessed the power to change the location of county seats at pleasure. He must, therefore, be considered in legal contemplation as having made the deed in view of the liability, at least, of a change of the county seat at some future time. Had the land been granted upon condition that it should be ( used for a particular purpose, it would unquestionably have reverted to the donor when it ceased to be thus used. But it was competent for the legislature to make it a condition precedent to the location of the county seat upon the land of any individual, that he should convey twenty acres of the tract in fee-simple absolute to the county. The owner was .not obliged to accept such a proposition, but having done so, and made his deed accordingly, he cannot complain when the legislature, to promote the public good, and in the exercise of an undoubted right, subsequently provide for a change of the county seat. The record shows that the twenty acres have not been converted to private purposes, but the court-house, in accordance with a provision contained in the act under which the county seat was changed, has been conveyed to trustees for the use of the inhabitants of the county of Tazewell, to be used and occupied exclusively for the purpose of education, and it may be questionable whether the plaintiff may not derive as great a benefit from the new use to which it has been appropriated, as if it had continued to be used as a court-house; but be that as it may, the case comes directly within the decision of this court in the case of Adams v. The County of Logan, 11 Illinois, 336, and the judgment must be affirmed. Judgment affirmed.